DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on August 4, 2021 is acknowledged. 

Election/Restrictions
Claims 40-42 were previously withdrawn from consideration as a result of a Species restriction requirement. Applicant elected Species I and Nozzle Species I for examination, and any claim(s) depending from or otherwise requiring all the limitations of the allowable claims thereto are subsequently found allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among invention Species, as set forth in the Office action mailed on December 11, 2020, is hereby withdrawn and claims 40-42 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Pradhan, Nikhil T. on August 10, 2021. The Applicant agrees to amend claims 34 and 35 as shown below:

34. (Currently Amended) A method of water mist fire protection, comprising:
locating a plurality of automatic water mist nozzles so that the plurality of automatic water mist nozzles are at least one of above a raised floor of a data center or below the raised floor of the data center[[,]] ; the plurality of automatic water mist nozzles are upright, have a nozzle-to-nozzle spacing greater than or equal to 6 feet by 6 feet and less than or equal to 12 feet by 12 feet, and have a diffuser of each automatic water mist nozzle spaced less than or equal to 3 inches from the floor, the floor disposed above a deck of the data center at no more than a maximum distance of 3.28 feet to define an interstitial space therebetween, at least one cable tray disposed between the floor and the deck at a distance of no less than 12 inches from the floor, each diffuser spaced less than or equal to 12 inches from an elongated edge of the at 
wherein locating the plurality of automatic water mist nozzles includes locating the plurality of automatic water mist nozzles below the raised floor in which each automatic water mist nozzle includes a frame body having an inlet for receipt of water, an outlet with a passageway extending between the inlet and the outlet to define a nominal K-Factor of less than 1 gpm/(psi)1/2, a seal assembly, a thermally responsive trigger to support the seal assembly in the outlet; and 
interconnecting the automatic water mist nozzles to a water supply to generate a water mist to address a fire in the at least one above or below the raised floor in the presence of at least one of: (i) a continuous flow of air through the interstitial space, (ii) fire-propagating cable in the at least one cable tray, and (iii) a fluid delivery delay from the water supply to the plurality of automatic water mist nozzles.

35. (Currently Amended) The method of claim 34, wherein 
coupled to the frame body and spaced from the outlet, the diffuser being a planar member with a central portion axially aligned with the passageway and an outer peripheral portion .

Allowable Subject Matter
Claims 34-43 and 45-53 are allowable. 
The following is an examiner’s statement of reasons for allowance: The prior art of record references fail to teach, disclose, or suggest, either alone or in combination: A method of water mist fire protection, comprising: locating a plurality of automatic water mist nozzles so that the plurality of automatic water mist nozzles are at least one of above a raised floor of a data center or below the raised floor of the data center; the plurality of automatic water mist nozzles are upright, have a nozzle-to-nozzle spacing greater than or equal to 6 feet by 6 feet and less than or equal to 12 feet by 12 feet, and have a diffuser of each automatic water mist nozzle spaced less than or equal to 3 inches from the floor, the floor disposed above a deck of the data center at no more than a maximum distance of 3.28 feet to define an interstitial space therebetween, at least one cable tray disposed between the floor and the deck at a distance of no less than 12 inches from the floor; wherein locating the plurality of automatic water mist nozzles includes locating the plurality of automatic water mist nozzles below the raised floor in which each automatic water mist nozzle includes a frame body having an inlet for receipt of water, an outlet with a passageway extending between the inlet and the 1/2, a seal assembly, a thermally responsive trigger to support the seal assembly in the outlet and the rest of the claim limitations as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        August 10, 2021